DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

In view of applicant’s amendment and arguments regarding rejection of claims under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, 15 – 17, 20, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20150111610 (Hwang), US 20150256473 (Walker) and further in view of Bluetooth Core Specification v 5.0 (Core).
Regarding claim 1, Bi teaches “A method, comprising:
at a combination device (paragraph 0010 and FIG 6) configured as a streaming audio data sink according to a predetermined profile (in the example of audio streaming disclosed in paragraph 0022, Bi does not specify whether the A2DP compatible (“according to a predetermined profile”) device containing Bluetooth and Wi-Fi (wireless display) is configured as a source or a sink of the streaming signal, but also does not place any limitation on whether only one of these functions may be attributed to the device. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to configure the device as either sink or source of the signal according to design choice or specific usage example. Doing so would have eliminated the need for a wired connection to either transmit or receive the audio signal.)…”
“…an initial slot availability mask (SAM) compatible with a Bluetooth and/or Bluetooth Low Energy (BT) standard (at least paragraphs 0011 and 0029 and Fig. 4: slot allocation mask 180), the initial SAM having an initial BT data reception duty cycle (implicit since the number of Bluetooth slots for reception in the slot allocation mask 180 define some initial reception duty cycle rate, whatever it may be. Indeed, in the mask 180, first 184 and second 188 time slots marked as “0” are allocated for Bluetooth communications. As is further explained in paragraphs 0027 – 0029, each Bluetooth slot marked as “0” is shown at the top of FIG 4 as a sub-map 140 which includes 4 sub-slots available for Bluetooth transmission and reception. Bluetooth reception sub-slots are marked as Rx, and there are total of 8 BT receive slots for the combination device in SAM 180, whether the device is a master or a slave device since each device has equal number of reception sub-slots. This represents “an initial BT data reception duty cycle”) that meets a BT data latency requirement of the predetermined profile (paragraph 0022: properly allocating periodic airtime to the Bluetooth system to meet the latency requirement of the Bluetooth audio streaming.);
by operation of BT compatible circuits of the combination device,
generating a modified SAM (Paragraph 0038: the Bluetooth core 82 will generate the local slot available mask map. Paragraph 0019: the Bluetooth system may transmit and receive during the airtime assigned for Bluetooth communications.  Paragraph 0029: The allotment of time as between the Bluetooth communications and WiFi communications may be changed as needed so that each may be allotted more or less of the total time, including allotting all of the airtime to one of the communications systems for some time when needed. This feature means “generating a modified SAM”) having a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle  (an example of different allocation of time between Bluetooth and Wi-Fi is shown in the middle of FIG 4 as SAM 160. As explained in paragraph 0028, first time 164 slot of SAM 160 marked as “0” is allocated for Bluetooth communications. Now there are only 4 reception sub-slots for either device. This represents claimed “a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle”.)…” “…the modified SAM including
consecutive unused BT slots in which BT transmissions and BT reception is prohibited for the master device and the combination device (the consecutive slots marked as “2” in SAM 160 (“modified SAM”) are “consecutive unused BT slots” allocated for WLAN operation and thus represented slots “in which BT transmissions and BT reception is prohibited for the master device and the combination device”); and
by operation of circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits),
in response to at least the modified SAM
withholding WLAN compatible data transmissions until the consecutive unused BT slots (paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic (“in response to at least the modified SAM”). The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern (“in response to at least the modified SAM”). The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime (“withholding WLAN compatible data transmissions until the consecutive unused BT slots”).), and
sending WLAN transmissions (paragraph 0039: The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: Sending WiFi communications during airtime unoccupied by Bluetooth traffic.)…”
	
Bi does not disclose that WLAN transmissions “indicating a time period within the consecutive unused BT slots as a data reception opportunity for WLAN data transfers to the WLAN circuits.”
Hwang also teaches apparatuses and methods that can improve Bluetooth (BT) and Wireless Local Area Network (WLAN) coexistence at a BT/WLAN co-located wireless communication device (abstract). FIG 10 and 11 and paragraphs 0056 – 0057 disclose a method in which a communication device 102 (STA) exchanges BT timing or cycle information (BT info) 1102 (FIG. 11) with an AP 110. For example, the BT info may include slots timing and cycle time of high priority BT Tx (e.g., eSCO and ACL). In step 1004, the AP is configured to align its TIM interval timing 1104 and DTIM interval timing 1106 with BT Tx traffic 1108 based on the BT info 1102 (see FIG. 11).
In step 1010, the STA may receive the broadcast data 1114 from the AP and in step 1118 the queued data may be retrieved (i.e. also received).
In other words, indicating 1102, by the STA 102 to the AP 110 using WLAN circuits, slots timing and cycle time of high priority BT transmissions so that the WLAN transmissions (such as the broadcast data 1114 and the queued data 1118) from the AP may be received in between those indicated Bluetooth transmissions is the same as recited in the claim “sending WLAN transmissions indicating a time period … as a data reception opportunity for WLAN data transfers to the WLAN circuits”, in which this “time period” indicated, at least implicitly, as not being occupied by the Bluetooth transmissions. Put differently, those time periods which are not indicated as occupied by the Bluetooth transmissions are free for reception of WLAN data, which is an implicit indication and thus is sufficient to meet the limitation.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hwang method of informing the counterpart communication device of future BT timing or cycle information so that the counterpart communication device may schedule WLAN transmissions to be received by the device of collocated Bluetooth and Wi-Fi radios during the time when there are no Bluetooth transmissions (which occur “within the consecutive unused BT slots”, since WLAN operation is performed during those slots, as explained in the mapping of the limitation of claim to the teaching of Bi above), in the system of Bi. Doing so would have further allowed to avoid collisions between different radio interfaces (see Hwang, paragraph 0057).

While teaching possibility of modification of SAM, Bi does not disclose “receiving from a master device” the initial SAM, and that “the generating of the modified SAM including communicating with the master device using a BT link manager protocol.”

Core on p. 264 and 478 teaches that Slot Availability Mask (SAM) allows two Bluetooth devices to indicate to each other time slots that are available for transmission and reception. The SAM slot map specifies the availability or otherwise of Bluetooth slots. P. 481: SAM allows each device to send its local slot availability to the other. P. 554: master device may initiate setting of initial SAM as well as change to a different SAM. P.p. 1477 – 1478 and Fig. 4.61 disclose SAM negotiations between two devices.
As may be seen, at some point the host device A decides to enable SAM and thus in a number of steps transmits LMP_SAM_set_type0 and LMP_SAM_define_map commands, which are received by the host device B and which corresponds to claimed “receiving from a” “device an initial slot availability mask (SAM) compatible with a Bluetooth and/or Bluetooth Low Energy (BT) standard”. At a later point in time the host device A decides to modify the MAP and thus transmits LMP_SAM_define_map (new SAM_index), which corresponds to claimed “the generating of the modified SAM including communicating with the … [counterpart] device using a BT link manager protocol.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Core transmission of the original SAM as well as the command to modify the SAM in the system of Bi. Doing so would have simply conformed to the core specification of the Bluetooth standard.

With respect to reception of the initial SAM specifically from the “master” device as well as the modification generated through communication with the “master” device, Core is explicit that the transmission of the commands with the initial SAM as well as initiation of modification of SAM may be originated by either master or slave devices (see p. 554). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform these two operations by the master device simply as design choice with predictable results. Indeed, the only two options where this can be done: at the master device or at the slave device and selection of either of these would simply be a matter of design choice.
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since Bi does not emphasize whether the modification of SAM (see paragraph 0029) is performed at a master or slave device, it is really immaterial whether the initial SAM is received from a master device or a slave device and it would have been obvious that the “combination device” would function exactly same way regardless of whether the initial SAM is received from “a master device” or a slave device.

Lastly, Bi does not teach that the modified BT data reception duty cycle “still meets the BT data latency requirement of the predetermined profile.”

In similar art of audio streaming, Walker in FIG 1 with corresponding description teaches a network-based interactive music system 100 which implements streaming of the content to the music nodes MN (see paragraph 0117 with respect to streaming). Paragraph 0087 is explicit that the network 110 can be any variety of wired or wireless network connections and devices through which network communications occur among the music nodes (MN) 112, 114 . . . 116; the server system(s) 102, 104, 106 . . . ; and/or other network connected systems, devices, or components. The network 110 can include … personal area networks (PANs). It is well known in the art that Bluetooth is an example of PAN. Paragraph 0184 teaches establishment of a packet rate (initial “data reception duty cycle”) so that end-to-end latency is within the desired limits (initial “data reception duty cycle that meets” “data latency requirement”). Paragraph 0186 teaches a case when an MN leaves or joins a music session. When an MN leaves or joins, a new packet rate is determined for the remaining MNs (“a modified … data reception duty cycle”) that is verified to ensure that it still meets latency requirements (“still meets the … data latency requirement”). This is performed while still being in the same application and it is only the number of music nodes that is changing.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Walker criterion of checking whether the latency requirement is still maintained when changing the Bluetooth data rate, in the system of Bi. Doing so would have ensured that the latency requirement is still met when the Bluetooth data rate is changed.
Bi in paragraph 0022 teaches streaming using A2DP profile having certain latency requirement (“latency requirement of the predetermined profile”). Walker teaches changing data rate while making sure that the latency requirement is still maintained for the same application. Therefore, when the teaching of Walker is implemented in the system of Bi, when changing data rate of the streaming application utilizing A2DP of Bi, the resulting latency is to be verified against the requirement of the same profile.
Regarding claim 3, Bi teaches “withholding WLAN compatible data transmissions includes aggregating WLAN data transfers for transmission in the consecutive unused BT slots (paragraph 0039: WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. As was explained in the rejection of claim 1 above, this includes plurality of consecutive slots marked as “2” which is equivalent to 16 “consecutive BT slots”).”
Regarding claim 7, Bi teaches “wherein: the predetermined profile is the Advanced Audio Distribution (A2DP) profile (Bi, paragraph 0022).”
Regarding claim 9, Bi in combination with Walker and Core teaches “A device (paragraph 0010 and FIG 6) configured as a streaming audio data sink according to a predetermined profile (in the example of audio streaming disclosed in paragraph 0022, Bi does not specify whether the A2DP compatible (“according to a predetermined profile”) device containing Bluetooth and Wi-Fi (wireless display) is configured as a source or a sink of the streaming signal, but also does not place any limitation on whether only one of these functions may be attributed to the device. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to configure the device as either sink or source of the signal according to design choice or specific usage example. Doing so would have eliminated the need for a wired connection to either transmit or receive the audio signal.), comprising:
Bluetooth and/or Bluetooth Low Energy (BT) compatible circuits (paragraph 0010: a Bluetooth core 210) formed in an integrated circuit package (although not explicitly disclosed, implementing Bluetooth circuits as an integrated circuit is well known and widely used in the art) and configured to
receive an initial slot availability mask (SAM) from a master device compatible with a BT standard, the initial SAM having an initial BT data reception duty cycle that meets a BT data latency requirement established by the predetermined profile,
generate a modified SAM having a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle but still meets the BT data latency requirement of the predetermined profile, the modified SAM including
consecutive unused BT slots in which BT transmissions and BT reception is prohibited for the master device and the device (the portion of claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above); and
circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits) (Bi, paragraph 0010: a WiFi core 202) formed in the same integrated circuit package (although not explicitly disclosed by Bi, the examiner takes an official notice that implementing Bluetooth and Wi-Fi devices in the same integrated circuit package is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement both Bluetooth and Wi-Fi devices of Bi in the same integrated circuit package, as is well known in the art. Doing so would have reduced the size and cost of the device) and configured to
receive the modified SAM via a data path to the BT compatible circuits (Bi, paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82…),
in response to at least the modified SAM, withhold WLAN compatible data transmissions until the consecutive unused BT slots (paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic (“in response to at least the modified SAM”). The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern (“in response to at least the modified SAM”). The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime (“withhold WLAN compatible data transmissions until the consecutive unused BT slots”).), and
send WLAN transmissions (paragraph 0039: The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: Sending WiFi communications during airtime unoccupied by Bluetooth traffic.)…” “…wherein
the BT compatible circuits and WLAN circuits are configured to share at least a portion of the same transmission medium (inherent for the device containing collocated Bluetooth and Wi-Fi circuits in which “the same transmission medium” is simply air through which radio waves propagate. Alternatively, both Bluetooth and Wi-Fi cores utilize the same antenna 204)…”

Bi does not disclose that the WLAN transmissions “indicating the consecutive unused BT slots as a receive window for WLAN data transfers to the WLAN circuits”.
However, this portion of the claim is rejected in view of Hwang because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations.
Bi does not disclose “the modified SAM is generated with a BT link manager protocol sequence with the master device.”
However, this portion of the claim is rejected in view of Core because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations.
Regarding claim 11, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 15, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.

Regarding claim 16, Bi in combination with Walker and Core teaches “A system, comprising:
a Bluetooth and/or Bluetooth Low Energy (BT) compatible master node (shown in Bi, FIG 6 as Bluetooth device 212. Although Bi does not disclose the device 212 as being master device, Bi does not emphasize whether the combination device 200 shown in FIG 6 is master or slave device. It is well known in the art that the same device in different environments or in different piconets may take the roles of either master or slave. It is also well known that the same device may be master device in one piconet and a slave device in another piconet simultaneously. It would have been obvious to a person of ordinary skill in the art at the effective filing date that the device 212 may take either role of a master or slave without changing anything in structure or operation of Bi’s system); and
a combination device (Bi, paragraph 0010 and FIG 6) configured as a streaming audio data sink according to a predetermined profile (in the example of audio streaming disclosed in paragraph 0022, Bi does not specify whether the A2DP compatible (“according to a predetermined profile”) device containing Bluetooth and Wi-Fi (wireless display) is configured as a source or a sink of the streaming signal, but also does not place any limitation on whether only one of these functions may be attributed to the device. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to configure the device as either sink or source of the signal according to design choice or specific usage example. Doing so would have eliminated the need for a wired connection to either transmit or receive the audio signal.) that includes
BT compatible circuits (paragraph 0010: a Bluetooth core 210) in communication with at least the BT compatible master node (shown in Bi, FIG 6 as Bluetooth device 212 which is in communication with the combination device 200) and configured to
receive an initial slot availability mask (SAM) from the BT compatible master node having an initial BT data reception duty cycle, the initial SAM meeting a BT data latency requirement of the predetermined profile,
 generate a modified SAM having a modified BT data reception duty cycle that is lower than the initial BT data reception duty cycle but still meets the BT data latency requirement, the modified SAM including
consecutive unused BT slots in which BT transmissions and BT reception is prohibited for the master node and the combination device (the portion of claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above as unpatentable over a combination of Bi, Core and Walker); and
circuits compatible with at least one IEEE 802.11 wireless standard (WLAN circuits) (Bi, paragraph 0010: a WiFi core 202) and configured to determine a WLAN data transfer schedule in response to at least the modified SAM including
executing WLAN compatible data transfers in the consecutive unused BT slots, and
send WLAN transmissions (Bi, paragraph 0039: Once the WiFi core 84 receives the airtime partition and Bluetooth airtime pattern from the Bluetooth core 82, WiFi core knows exactly when Bluetooth core 84 will not be transmitting wireless traffic. The WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots. Paragraph 0017: The Bluetooth slot available mask is provided to the WiFi communication system so that the WiFi system has advanced knowledge of the Bluetooth traffic pattern. The WiFi system may limit wireless communication traffic during time slots that have been allocated as Bluetooth airtime. Sending WiFi communications during airtime unoccupied by Bluetooth traffic.) indicating the consecutive unused BT slots as a receive window for WLAN data transfers to the WLAN circuits (this portion of the claim is rejected in view of Hwang because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations); wherein
the modified SAM is generated with a BT link manager protocol sequence with the master node (this portion of the claim is rejected in view of Core because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations).”

Regarding claim 17, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.
Regarding claims 24, 25 and 26, Bi teaches “the BT compatible circuits include a first processor configured to generate the modified SAM (paragraph 0038: the Bluetooth core 82 will generate the local slot available mask map with the consideration of a remote device slot available mask map. Therefore, “a first processor” specifically geared to generate the slot availability mask is at least implicitly present. With respect to “modified”, please see explanation in the rejection of claim 1 above), and
the WLAN circuits include a second processor configured to control WLAN compatible data transfers (paragraph 0019: WiFi system may control the WiFi traffic within the airtime assigned for WiFi communications. Therefore, “a second processor” is implicitly present within the WiFi system).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20150111610 (Hwang), US 20150256473 (Walker) and Bluetooth Core Specification v 5.0 (Core) as applied to claim 9 above, and further in view of US 20180248811 (Di Nallo).
Regarding claim 10, Bi does not disclose “wherein:
the BT compatible circuits and WLAN circuits are formed on a same integrated circuit substrate.”
Di Nallo in paragraph 0054 teaches forming WLAN transceiver and Bluetooth transceiver on a single shared integrated circuit, chip, or substrate (e.g., a single shared printed circuit board substrate, a single application specific integrated circuit, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to form both “the BT compatible circuits and WLAN circuits” on the same integrated circuit substrate, as disclosed by the Di Nallo with predictable results being further reduced size of the device since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20150111610 (Hwang), US 20150256473 (Walker) and Bluetooth Core Specification v 5.0 (Core) as applied to claim 1 above, and further in view of US 20160105902 (Hirsch’902).
Regarding claim 4, Bi teaches “wherein aggregating WLAN data transfers (paragraph 0039: WiFi core schedules its packet lengths to fill the airtime gaps between Bluetooth allocated airtime slots.)…” 
Bi does not disclose that it “includes forming at least one aggregated MAC protocol data unit (AMPDU) from a plurality of MPDUs.”
Hirsch’902 also teaches transmission coordination for collocated radios (title). Paragraph 0015: in the device, the first radio may include a Bluetooth radio and the second radio may include a wireless local area network (WLAN) radio. Paragraph 0053: coordinating communication of the upcoming transmissions 330 includes adapting a frame size of the upcoming transmission from the second radio 210-b. A frame size for the second radio 210-b may be determined based on the timing of the upcoming transmission from the first radio 205-b, such as allowing transmission from the second radio 210-b to complete before transmission from the first radio 205-b begins. The second radio 210-b may aggregate multiple Media Access Control (MAC) Protocol Data Units (MPDUs) into a frame or subframe (A-MPDUs) in order to reduce overhead and increase data throughput.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to aggregate multiple protocol data units, as disclosed by Hirsch’902, while transmitting Wi-Fi information between Bluetooth allocated airtime slots in the system of Bi. Doing so would have reduced overhead and increased data throughput (see Hirsch’902, paragraph 0053).

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20150111610 (Hwang), US 20150256473 (Walker) and Bluetooth Core Specification v 5.0 (Core) as applied to claims 1, 9 and 16 above, and further in view of US 20170347373 (Vig).
Regarding claims 8, 13 and 18, Bi does not teach “further including:
by operation of the BT compatible circuits generating BT pre-trigger signals in response to the SAM; and
by operation of the WLAN circuits establishing BT protection frames in response to the BT pre-trigger signals; wherein
the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions.”
Vig in FIG 6 and paragraphs 0028 – 0030 discloses a method for operation coordination of a wireless communication system containing multiple wireless communication modules, including a WiFi module and a BT module. To begin, the BT module sends a medium request (“by operation of the BT compatible circuits generating BT pre-trigger signals”) to the WiFi module to request for a time slice according to the activity schedule of the upcoming BT communications (step S610) (“in response to the SAM”). The activity schedule may indicate the number of BT time slots required for the upcoming BT communications, and the time slice may be determined by transforming the number of BT time slots into a value in milliseconds. For example, 32 BT time slots is equal to 20 milliseconds. When receiving the medium request, the WiFi module stops the WiFi communications (“the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions”) and then sends out a CTS-2-SELF packet to clear the WiFi channel for upcoming BT communications (i.e., to reserve the channel for BT communications), wherein the CTS-2-SELF packet includes a NAV duration set to the requested time slice plus a buffering time (step S620) (“by operation of the WLAN circuits establishing BT protection frames in response to the BT pre-trigger signals”). When receiving the CTS-2-SELF packet, the WiFi AP in the established WLAN stops transmitting downlink data to the wireless communication system (“the WLAN circuits limit or halt WLAN transmissions in the BT protection frames to reduce interference with BT transmissions”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Vig method of coordinating activities of the Bluetooth and Wi-Fi radios in the system of Bi. Doing so would have allowed to further reduce interference between different radios and coordinate their activities for that purpose.

Claims 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091929 (Bi) in view of US 20150111610 (Hwang), US 20150256473 (Walker) and Bluetooth Core Specification v 5.0 (Core) as applied to claims 1, 9 and 16 above, and further in view of US 20150148031 (He).
Regarding claims 21, 22 and 23, Bi teaches “the combination device is an…” “…device that further includes BT radio circuits (shown as BT core 82 in FIG 2),
WLAN radio circuits (shown as WiFi core 84 in FIG 2), and
at least one…” “…circuit configured to enable control of the combination device (may be mapped to airtime interface coordinating module 86 shown in FIG 2 and described in paragraphs 0036 – 0038, connected to the host device 88).”
Bi does not teach that the device is “integrated circuit” based and that the circuit controlling the combination device is of “serial input/output” type.

However, in the previous office actions the examiner took an official notice that using integrated circuits in modern electronics is well known. Since the applicant failed to traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03(C)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize integrated circuits in the device of Bi, rather than completely discrete components. Doing so would have significantly reduced the size of the device, its cost, and would have made it similar to other electronic devices currently on the market with respect to utilized componentry.

Further, He also teaches a combination device comprising Bluetooth and WLAN circuits (FIG 2). As stated in paragraph 0060, the device also includes host CPU 226 configured to perform various computations and operations involved with the functioning of wireless communications device 102. Host CPU 226 may be coupled to WLAN module 202, Bluetooth module 210 and LTE module 218 through bus 228, which may be implemented as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB), a universal asynchronous receiver/transmitter (UART) serial bus, a suitable advanced microcontroller bus architecture (AMBA) interface, a serial digital input output (SDIO) bus, or other equivalent interface. This is the same as “at least one serial input/output circuit configured to enable control of the combination device”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement some form of a serial input/output circuit for connection and control of the internal circuits of the combination device to the host, as disclosed by He, in the device of Bi with other cited references. Doing so would have provided a way of connecting the Bluetooth and WLAN circuitry of the combination device to the host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648